TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN



NO. 03-03-00384-CV
NO. 03-03-00385-CV


City of New Braunfels, Appellant

v.

Roger G. Allen, Appellee

&

City of New Braunfels, Appellant

v.

Christopher S. Allen, Appellee



FROM THE DISTRICT COURT OF COMAL COUNTY, 22ND JUDICIAL DISTRICT
NOS. C2002-1142B & C2002-1141A, HONORABLE CHARLES R. RAMSAY, JUDGE PRESIDING


O R D E R
PER CURIAM
	Appellant the City of New Braunfels has filed an unopposed motion to consolidate
the appeals in the above cause numbers.  Both appeals concern the same causes of action, statutes,
and factual matters, and both causes were considered together before the trial court.  We therefore
grant appellant's motion and consolidate the causes for purposes of consideration; both cause
numbers will continue and the merits of the appeals will be considered together.
	It is ordered August 26, 2003.

Before Chief Justices Law, Justices B. A. Smith and Puryear
Do Not Publish